Title: From John Adams to the Comte de Vergennes, 27 February 1779
From: Adams, John
To: Vergennes, Charles Gravier, Comte de


     
      Sir
      Passy February 27. 1779
     
     I have received the Letter, which your Excellency did me, the Honour, to write me, on the twenty first of this Month. This Testimony, from your Excellency, of those indulgent Sentiments with which his Majesty, is pleased to honour my Sincere Intentions, cannot fail to be preserved by me and my Posterity as a most precious Monument, and what, is of infinitely more importance, it cannot fail to give great Satisfaction to my Country, to find that a Servant of theirs, who has been honoured with no small Share of their Confidence, in the most dangerous Times and most critical Circumstances, has been so happy as not to forfeit the Confidence of their illustrious Ally. I have the Honour, to be, with the highest Consideration, your Excellencys most obedient and most humble Servant
     
      John Adams
     
    